Citation Nr: 0019245	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for a respiratory 
disorder due to tobacco use during service or nicotine 
dependence acquired in service.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for an acquired 
psychiatric disorder as a residual of shoulder surgery.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability.

10.  Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
from a left shoulder disorder, claimed as incurred as a 
result of medical and surgical treatment at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By rating decision in November 1999, the RO established 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for facial nerve damage as a residual of 
shoulder surgery.  This action constituted a full grant of 
the benefit sought as to that issue.  No appeal was initiated 
and completed from the November 1999 rating decision 
assigning a 10 percent rating, and this issue is therefore 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. App. 433 
(1997).


REMAND

The Board observes that the December 1998 rating decision and 
the March 1999 statement of the case indicated that the 
veteran's service medical records were not available.  
Likewise, the November 1999 supplemental statement of the 
case also failed to reference findings from the veteran's 
service medical records.  However, a review of the claims 
file reveals that the veteran's service medical records, 
including entrance and separation physicals, are of record.  
Accordingly, and in order to avoid prejudice to the veteran, 
the veteran's service medical records should be reviewed by 
the RO before the Board adjudicates the claims on appeal.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should review the entire 
record, including the service 
medical records, and determine 
whether the veteran's claims can be 
granted.  The veteran and her 
representative should be furnished a 
supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Board does not intimate any opinions as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



